DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 10, 14, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, methods of treating a patient suffering from apoptosis of tissue comprising administering to that subject a therapeutically effective one or more ketogenic compounds such that a physiological ketosis is produced sufficient to arrest said apoptosis
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of one or more ketogenic compounds the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species.
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if 
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for methods of using one or more ketogenic compounds.  However, in view of the above, the specification does not provide adequate written description of the claimed genus of ketogenic compounds. Specifically, Applicant fails to disclose any other ketogenic compounds, besides those specifically named in the specification and claims, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of ketogenic compounds.
With regard to the functional definition of a ketogenic compound, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of compounds to see if the compounds can perform the required ketogenesis.  In this connection, the specification contains no structural or specific functional characteristics of those compounds which 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
Accordingly, the specification lacks adequate written description for the recited ketogenic compounds.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 10, 14, 16-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim is directed to the method as claimed in claim 1, wherein the dose is sufficient to produce a physiological ketosis in the subject.
In particular, it is unclear what is meant by the term "physiological ketosis". Ketosis is a condition in which the body breaks down fat into fatty acids and ketone bodies when the amount of carbohydrates entering the body is insufficient to produce adequate amounts of glycogen as an energy source for cells. However, it is unclear what would be considered a "physiological" level of ketosis and a "unphysiological" level of ketosis, since extreme levels of ketosis can result in adverse metabolic effects, including kidney failure, high cholesterol, etc., which reasonably would be considered physiologically unacceptable effects. As a result, it is unclear what degree of ketosis would be considered "physiological" and what degree would be considered "unphysiological" such that one of ordinary skill in the art would have been reasonably apprised of the type of ketosis intended to be produced in the subject of the instant 
The claims cover "treating a patient suffering from apoptosis of tissue." It is not clear from the language of the claim whether one is actually treating apoptosis of tissue itself or rather is treating a patient that happens to suffer from apoptosis of tissue. .
The claims also cover “treating a patient suffering from apoptosis of tissue associated with administration of toxic stimuli for the treatment of cancer." It is not clear what constitutes toxic stimuli and how one administers such toxic stimuli.
The intended structures of conjugates of (R)-1,3-butandiol are unclear since the specification and the claims do not structurally define these compounds.
It is unclear what “oligomers”, “conjugates. . . with other physiologically acceptable moieties”, or “metabolic precursors of ketones” Applicant intends to cover.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 6-9, 14, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veech et al (WO 98/41200) or Niesen et al (WO 00/28985)

Veech et al teach of a method of treating a human or animal in order to treat a nerve cell, e.g. brain cell, death or damage related disorder, such as patients suffering from epileptic seizures (page 25) with the administration of 1,3-butadiol esters of beta-hydroxybutyrate. The level of D-betahydroxybutrate in the patient's blood or plasma would be between 1.5 and 10 mM (page 26). The administration of beta-hydroxybutyrate was 100 um/lO0g bodyweight (page 29).
Niesen et al teaches a method of treating seizures in a subject in need thereof. The method comprises administering beta-hydroxybutyrate or an analog or derivative thereof, including pharmaceutically acceptable salts thereof, in an amount effective to treat the seizure disorder. The treatment of generalized epilepsy and partial epilepsy are preferred (page 3). In general the dosage is 10 or 20 or 150 or 20 mg active compound per kg subject body weight (page 6).
The difference between the applied references and the claimed inventions is that the applied references doe not teach the invention with particularity so as to amount to Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, the applied references teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).  For examples, the blood levels of acetoacetate and hydroxybutyrate covered in the claims would have been obvious, given the dosages taught by the references.
Further, the determination of a dosage and modes and methods of administration having the optimum therapeutic index while minimizing adverse and/or unwanted side effects is well within the level of the skilled artisan. The dosage is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in to determine the optimal dosage needed to achieve the desired results.
For example, the amount of ketogenic compound used in the disclosed methods of the references is a result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  

Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and 
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).

	

1-3, 6-10, 14, 16-22  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veech et al (WO 98/41200) or Niesen et al (WO 00/28985) in view of Shorvon, J. Neurol. Neurosurg. Psychiatry, 2001, 70, Suppl. II, ii22-ii27 (Shorvon).

The primary references do not explicitly teach treatment of acute intractable seizures, and specifically status epilepticus.
However, it is for that proposition that the examiner joins Shorvon,  Specifically, Shorvon et al teach that status epilepticus is defined usually as a condition in which epileptic activity persists for 30 minutes or more (abstract). The cerebral damage in status is caused by systemic and metabolic disturbance (for example, hypoxia, hypoglcaemia, raised intracranial pressure) and also by the direct excitotoxic effect of seizure discharges, which result in calcium influx into neurons and a cascade of events resulting in necrosis and apoptosis (page 1).
One of ordinary skill in the art would have found it prima facie obvious to administer elected butadiol ester of 3-hydroxybutyrate to a patient suffering from apoptosis of tissue such as that which occurs in status epilepticus. One would be motivated to do so because the elected compound is known for the treatment of epileptic seizures, per Veech et al, and status epilepticus is a type of epilepsy caused by cerebral damage which is in part induced by apoptosis of cerebral tissue, per Shorvon et al. Therefore, one of ordinary skill would have a reasonable expectation of success that 1,3-butadiol esters ofbetahydroxybutyrate would be therapeutically effective for the treatment of status epilepticus.

s 1-10, 14, 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:
Seyfried et al., British Journal of Cancer (2003) 89, 1375 – 1382 (Seyfried) or 
WO 00/15216 (WO 216) or 
Noh et al., Epilepsy Research  53  (2003) 119–128 (Noh) 
in view of U.S. Pat. Nos. 6,207,856; 6,136,862; or 6,207,856. 

Seyfried compared the effects of restricted feeding of a standard diet or a KD on the orthotopic growth of the CT-2A brain tumour. Results in mice suggest that malignant brain tumours may be manageable in part through dietary reduction of glucose and elevation of ketone bodies, and that experimental brain cancer is manageable through principles of metabolic control where plasma glucose levels are reduced and ketone body levels are elevated, which could be used as an adjuvant with radiation or chemotherapy, see Discussion.
Moreover, WO 216 teaches:

    PNG
    media_image1.png
    113
    805
    media_image1.png
    Greyscale

Noh teaches that KD  delays  the KA-induced  seizure  onset  time  and  prevents  neu-ronal  loss  in  the  hippocampus,  a  neuroprotective effect  that  appears  to  be  due  to  a  decrease  in  the induction  of  caspase-3  both  the  mRNA  and  protein:

    PNG
    media_image2.png
    268
    858
    media_image2.png
    Greyscale

Moreover, U.S. Pat. Nos. 6,207,856, 6,136,862 and 6,207,856 all demonstrate that ketosis, wherein ketone body levels are high, can be achieved by administration of preferred ketogenic precursors for producing such ketosis, such as monohydric-, dihydric and trihydric alcoholic esters of (R)-3-hydroxybutyrate, but particularly a (R)-3-hydroxybutyryl ester of (R)-3-bydroxybutyrate, more preferably the diester formed from two molecules of (R)-3-hydroxybutyrate and one molecule of (R)-1, 3-butanediol.
In this way, those of ordinary skill could have applied the ketone precursors of the ancillary references in the manner required for the purposes of producing ketosis as an adjuvant with radiation or chemotherapy. Specifically, references teach that ketosis could be used as an adjuvant with radiation/chemotherapy, neurological diseases: Parkinson’s disease, amyotrophic lateral sclerosis, Alzheimer’s disease and cerebral ischemia.  The secondary references emphasize the proposition that the recited ketogenic precursors are applicable to this process ketogenesis. Specifically, these references teach that the particular known technique of inducing ketogenesis with the recited ketogenic compounds was recognized as part of the ordinary capabilities of one skilled in the art, therefore those of ordinary skill would have recognized that applying the known technique to ketogenesis as an adjuvant with radiation/chemotherapy or as treatment to neurological disorders would have yielded predictable results. Accordingly, 
Any observed effects on the apoptosis of tissue would have been a necessary aspect of this therapy.
Moreover, the routes of administration and effective amounts necessary to achieve the therapeutic effect are well within the purview of those of ordinary skill. Namely, the amount of ketogenic compound in the disclosed composition is a result effective parameter that will affect the pharmacological and pharmacokinetic properties of the final composition, such as the desired levels of acetoacetate or 3- hydroxybutyrate. In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can 
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642